Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.

Claims 1, 5-8, 10, 12-16, and 19-22 have been amended, claims 3-4 and 18 have been cancelled, and no new claims have been added.  Claims 1-2, 5-17, and 19-22 are subject to examination and have been examined.

Acknowledgement is made to the Applicant’s amendment to the claims 8, 12, and 19 to obviate previous objection in regard to informalities. The previous objections to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “The Applicant argues in substance “the media gateway 260 of Metcalf is not equivalent to the home wireless gateway of the present application. Media gateway 260 converts between analog audio signals and digital IP voice packets. Also, Metcalf does not disclose or suggest that the user can 

Examiner’s Response:
The Examiner respectively disagrees.  The Examiner does not cite references from Metcalf relating to the Media Gateway 260.  All references towards a gateway are in reference to the IAD 210A.  Metcalf [0002] indicates “IADs and media gateways have similar functions, to convert between analog and packet signals, although the term "media gateway" is often used for larger systems that reside in switching centers and the term "IAD" for smaller systems in residences and small businesses. While their features may differ in some instances, we consider them as equivalent.”  Thus, the IAD is a home wireless gateway of which is controlled by voice commands.  Therefore, the rejection remains with the explanation within.

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “Applicant submits that it is not obvious to combine the voice control feature of Metcalf for controlling typical phone functions of a user's telephonic client device (VoIP phone, IAD) with the GUI-based control feature of Helms for configuring CPE (or gateway) functions. The voice control of Metcalf relates to controlling features of the telephonic client device (VoIP phone, IAD) itself, and does not enable controlling/configuring/diagnosing a CPE such as a home wireless network gateway (e.g., the router 220 of Metcalf) via the telephonic client device (VoIP phone, IAD). Even if the references could be combined, there is no suggestion or motivation for using the voice control function of Metcalf (only controls phone functions) to remotely configure/control/diagnose other network devices (such as a router or home wireless gateway, specifically) via the 

Examiner’s Response:
The Examiner respectively disagrees.  
 Therefore, the rejection remains with the explanation within.  The voice control of Metcalf relates to controlling features of both the phone and a gateway (IAD) as indicated in the argument above.  Both Helms and Metcalf indicate configuring a wireless gateway by a user.  Both also indicate a VOIP gateway.  Helms indicates a gateway with embedded EMTA functionality where a user configures the gateway using a PC or internet.  Metcalf indicates configuring a gateway using voice commands.  Thus, the rational and motivation for combining Helms and Metcalf is for enabling configuration of a wireless gateway by way of voice commands.  Therefore, the rejection remains with the explanation within.

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “Pickett discloses that HTTP commands may be used to remotely administer, configure and diagnose a communications system. See paragraph [0269] of Pickett. However, the use of a graphical user interface in combination with HTTP commands in Pickett is not equivalent to the use of the voice service process in combination with audio recordings and user button presses on a telephone for controlling, configuring, or diagnosing a gateway according to the amended independent claims.”

Examiner’s Response:
The Examiner respectively disagrees.  Pickett discloses [0011] “The computer/processor supports a variety of applications, such as remote configuration, management and back-up, bandwidth allocation and control, least cost routing, voice over Internet Protocol (or "voice over IP"), as well various telephony related applications”, and [0361] “In accordance with preferred embodiments of the present invention, native multiprotocol Voice over IP (VOIP) gateway functionality is provided with a system that provides an integrated communications platform, such as described elsewhere herein”  Thus, Pickett’s invention is used to configure wireless gateway functionality.  Further, Pickett leaves open the possibility of voice commands for configuration in [0373] “Using such DSP resources (and other hardware/software resources), an analog voice signal is received or generated by the system (such as by a person speaking into a telephone, which creates an analog voice signal as they speak). The analog voice preferably is converted to a Pulse Code Modulation (PCM) digital stream”.  Thus, it is obvious to combine Pickett with the teachings of Helms and Metcalf to enable voice configuration of features including device reboot, parental control enabling and disabling configurations, time set functionalities, and configurations of integrated devices. Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-20 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Helms, et al. (hereafter Helms), US Patent Publication 2009/0248794 A1 in view of Metcalf, et al. (hereafter Metcalf) US Patent Publication 2006/0285535 A1.

Regarding Claim 1, Helms teaches A voice service interface apparatus for enabling user control of a home wireless gateway (Helms: [0024, Fig. 2], CPE 106 in a wired and wireless network in the home) through a voice service process, the voice service interface apparatus comprising: a voice over Internet Protocol (VoIP) service controller (EMTA) including an embedded multimedia terminal adapter (E-MTA) integrated within the home wireless gateway, (Helms: [0086] "Connection to the digital phone service (a non-limiting example of which is Time Warner Cable VoIP) advantageously allows current VoIP customers to use the CPE 106 as a telephony gateway, with the CPE 106 also providing Embedded Multimedia Terminal Adapter (EMTA) functionality"),
wherein the VoIP service controller is operable to interface with a telephonic communication device of a user to receive a call, (Helms: [0024] "Telephony services utilizing e.g., embedded multimedia terminal adapter (eMTA) and/or Wi-Fi architectures may also be provided via the device", and [0055] "the CPE 106 may exchange digital telephone signals from the CMTS 156, 199 which are further exchanged with the telephone unit 222 or the Wi-Fi phone 224. The digital telephone signals may be IP-based such as Voice-over-IP (VoIP)"),
Helms teaches a VOIP controller of a gateway interfacing with a telephone, but does not explicitly teach and a database storing at least one of a registered phone number of a user associated with the home wireless gateway and a predetermined dial-in code for triggering the voice service process, refer to the database to determine whether a phone number associated with the telephonic communication device matches the registered phone number of the user or a user input received from the telephonic communication device matches the predetermined dial-in code for triggering the voice service process, and in response to determining that the phone number associated with the telephonic communication device user input matches the registered phone number of the user of the user input matches the predetermined dial-in code, transmit one or more audio recordings (audio prompts) to the telephonic communication device that prompt the user for different input relating to different gateway functions or settings, wherein the different  input includes pressing different buttons of the telephonic communication device, wherein the different input includes at least one of providing different voice responses and pressing different buttons of the telephonic communication device, receive one or more user inputs relating to one or more gateway functions or settings from said telephonic communication device in response to the one or more audio recordings, and process the one or more user inputs relating to the one or more gateway functions or settings to generate gateway configuration entries; a gateway controller integrated within the home wireless gateway, wherein said gateway controller is operable to receive said gateway configuration entries from said VoIP service controller, wherein said gateway configuration entries are operable to change function features of said home wireless gateway, and parse and apply the gateway configuration entries to perform one or more of control, configuration, and diagnosis of said home wireless gateway based on the voice service process.
 and a database (Fig. 2, data repository 265) storing at least one of a registered phone number of a user associated with the home wireless gateway and a predetermined dial-in code for triggering the voice service process, (Metcalf: [0018] "the IAD MAC address, ANI, CallerID, or other IAD/VoIP telephone identifier may appear in a database in the network side of the speech service as belonging to the account of a particular user"),
refer to the database to determine whether a phone number associated with the telephonic communication device (handset) matches the registered phone number of the user or a user input received from the telephonic communication device (CallerID, or other IAD/VoIP telephone identifier) matches the predetermined dial-in code for triggering the voice service process, (Metcalf: [0018] "Specifically, the IAD MAC address, ANI, CallerID, or other IAD/VoIP telephone identifier may appear in a database in the network side of the speech service as belonging to the account of a particular user. By mapping or linking the IAD/VoIP telephone identifier to the account information, the speech service can recognize the user and activate the user account when he/she calls without requiring the user to login"),
and in response to determining that the phone number associated with the telephonic communication device user input matches the registered phone number of the user of the user input matches the predetermined dial-in code, (Metcalf: [0018] "the speech service can recognize the user and activate the user account when he/she calls without requiring the user to login [i.e. recognize the phone number of user]"),
transmit one or more audio recordings (audio prompts) to the telephonic communication device (telephone) that prompt the user for different input relating to different gateway functions or settings, wherein the different  input includes pressing different buttons (keys) of the telephonic communication device, wherein the different input includes at least one of providing different voice responses (voice input) and pressing different buttons of the telephonic communication device,  (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input. The user may alternatively configure the IAD 210 or VoIP telephone 225 by pressing keys on the analog telephone or VoIP telephone 225);
receive one or more user inputs relating to one or more gateway functions or settings from said telephonic communication device in response to the one or more audio recordings, (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input. The user may alternatively configure the IAD 210 or VoIP telephone 225 by pressing keys on the analog telephone or VoIP telephone 225);
and process the one or more user inputs relating to the one or more gateway functions or settings to generate gateway configuration entries (network data record); (Metcalf: [0017] "the IAD may be configured to automatically upload its unique identifier, with the user prompted to provide account information through a key pad or keyboard, for example. The configuration server then automatically downloads the more "specific" or operational configuration information which is specifically assigned to the given IAD, including a hotline number, and creates a network data record to link the IAD identifier (e.g., serial number) to the user's account", where [0007] "IADs and media gateways have similar functions");
a gateway controller (processor) integrated within the home wireless gateway (IAD), wherein said gateway controller is operable to receive said gateway configuration entries from said VoIP service controller, wherein said gateway configuration entries are operable to change (alter or modify) function features of said home wireless gateway, (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input") and [0007] "the exemplary embodiments are also dynamic, and are able to automatically and remotely alter or modify such IAD/VoIP telephone configurations for the provision of various speech service capabilities and features, such as speech recognition and various forms of smart dial tone"),
and parse and apply the gateway configuration entries to perform one or more of control, configuration, and diagnosis of said home wireless gateway based on the voice service process. (Metcalf: [0029-0030] "if speech server 280, web server 290, or media gateway 260 is running at close to capacity or detects an error condition, one or more of these servers may direct configuration server 230 or IAD 210 to execute a new configuration download with a new hotline number to direct traffic to another location...voice packets from IAD 210 are routed through the Internet 250 to a media gateway 260, where they are assembled into an audio signal").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Helms to include the teachings of Metcalf in order to control a gateway controller via an audio prompt to a user, and input from the user via one or more keys, buttons or voice (Metcalf: [0017, 0029-0039).

Regarding Claim 2, The voice service interface apparatus as recited by claim 1, the combination of Helms and Metcalf teaches wherein said telephonic communication device (Wi-Fi phone 224) is one of a telephone, mobile phone or mobile device including audible relays for communication. (Helms: [0055] "the CPE 106 may exchange digital telephone signals from the CMTS 156, 199 which are further exchanged with the telephone unit 222 or the Wi-Fi phone 224. The digital telephone signals may be IP-based such as Voice-over-IP (VoIP)", and [0123] "The CPE 106 also is capable of transmitting/delivering a plurality of audio formats including e.g., MPEG-2 Audio, AC-3, AC-3+, AAC+, MP3, Real and WMA").

Regarding Claim 5, The voice service interface apparatus as recited by claim 1, the combination of Helms and Metcalf teaches wherein said E-MTA  integrated within said home wireless gateway provides telephone service. (Helms: [0086] "Connection to the digital phone service (a non-limiting example of which is Time Warner Cable VoIP) advantageously allows current VoIP customers to use the CPE 106 as a telephony gateway, with the CPE 106 also providing Embedded Multimedia Terminal Adapter (EMTA) functionality").

Regarding Claim 6, The voice service interface apparatus as recited by claim 5, the combination of Helms and Metcalf teaches wherein said home wireless gateway comprises a DOCSIS home gateway.  (Helms: [0104] "A premises gateway software management package (application) is also provided to control, configure, monitor and provision the CPE 106 from the cable head-end 150 or other remote network node via the cable modern ( DOCSIS) interface.  This control allows a remote user to configure and monitor the CPE 106 and home network").

Regarding Claim 7, The voice service interface apparatus as recited by claim 5, the combination of Helms and Metcalf teaches wherein said E-MTA is operable to convert analog voice data information from said telephonic communication device to digital media packets.  (Helms: [0086] "digital phone customers are able to utilize the exemplary CPE 106 as a replacement for their current MTA/EMTA. By plugging traditional analog (e.g., POTS) phones into RJ-11 or comparable ports on the CPE 106, users/customers are able to place phone calls via digital telephone services (such as the aforementioned Time Warner Cable Digital Phone Service)", and [0125] "One embodiment of the CPE 106 includes an algorithm that can assemble 1364-byte (or other numbers of bytes) packets when sending real-time video services via user datagram protocol (UDP) in order to maximize physical layer effective throughput").

Regarding Claim 9, The voice service interface apparatus as recited by claim 1, the combination of Helms and Metcalf teaches further comprising: an input for receiving an input signal; (Helms; [0055, Fig, 2] showing connections with various phones, and CMTS);
a wireless controller configured to communicate via wireless with a client device (Fig. 3 Wi-Fi 302), and receive from the client device internet access requests for providing internet applications; (Helms: [0052] "The exemplary CPE 106 is in signal communication with any number of different devices including, e.g., a wired telephony unit 222, a Wi-Fi or other wireless-enabled phone 224, a Wi-Fi or other wireless-enabled laptop 226", and [0027] "The CPE is also advantageously accessible via any remote device with internetworking (e.g., Internet) capability, thereby allowing personal content to be accessed by the user from outside the premises");
a controller (Fig. 3, processor 306) configured to establish internet connections with the client device via the wireless controller, and send the requested content to the client device; and network connection circuitry.  (Helms: [0052] "The exemplary CPE 106 is in signal communication with any number of different devices including, e.g., a wired telephony unit 222, a Wi-Fi or other wireless-enabled phone 224, a Wi-Fi or other wireless-enabled laptop 226", and [0027] "The CPE is also advantageously accessible via any remote device with internetworking (e.g., Internet) capability, thereby allowing personal content to be accessed by the user from outside the premises").

Regarding Claim 10, Helms teaches A voice service interface method for enabling user control of a home wireless gateway (Helms: [0024, Fig. 2], CPE 106 in a wired and wireless network in the home) through a voice service process, the voice service interface method comprising: establishing a connection between a telephonic communication device of a user (telephone unit 222/Wi-Fi phone 224) and a voice over Internet Protocol (VoIP) service controller (CPE 106); (Helms: [0024] "The device [CPE] also acts as the shared internet (e.g., a world-wide series of interconnected computer networks using internet protocol, commonly referred to as the Internet) connection for all devices in the premises via a cable modem or other such interface, sharing personal and DVR content such as video, music and photos (and any associated metadata) throughout the premises, and providing both a wired and wireless network in the home. Telephony services utilizing e.g., embedded multimedia terminal adapter (eMTA) and/or Wi-Fi architectures may also be provided via the device; these services can make use of the network operator's indigenous voice over Internet protocol ( VoIP) or comparable telephony capability if desired");
wherein said VoIP service controller includes an embedded multimedia terminal adaptor (E-MTA) integrated within said home wireless gateway, (Helms: [0086] "Connection to the digital phone service (a non-limiting example of which is Time Warner Cable VoIP) advantageously allows current VoIP customers to use the CPE 106 as a telephony gateway, with the CPE 106 also providing Embedded Multimedia Terminal Adapter (EMTA) functionality"),
interfacing said VoIP service controller with said telephonic communication device to receive a call; (Helms: [0055] "the CPE 106 may exchange digital telephone signals from the CMTS 156, 199 which are further exchanged with the telephone unit 222 or the Wi-Fi phone 224. The digital telephone signals may be IP-based such as Voice-over-IP (VoIP)");
wherein said gateway controller (Fig. 3, microprocessor 306) is integrated within said home wireless gateway (CPE 106), (Helms: [0064, Fig. 3] "FIG. 3 is a block diagram of one exemplary embodiment of the CPE 106 of FIG. 2...The microprocessor 306, storage unit 308, plain old telephone service (POTS)/public switched telephone network (PSTN) interface 314, and memory unit 310 are also coupled to the exemplary bus 312").
and a database storing at least one of a registered phone number of a user associated with said home wireless gateway and a predetermined dial-in code for triggering the voice service process; determining by said VoIP service controller whether a phone number associated with the telephonic communication device (handset) or a user input received from the telephonic communication device matches the registered phone number of the user or a predetermined dial-in code for triggering the voice service process, by referring to the database; in response to determining that the phone number associated with the telephonic communication device matches the registered phone number of the user or the user input matches the predetermined dial-in code, transmitting, by said VoIP service controller, one or more audio recordings to the telephonic communication device that prompt the user for different input relating to different gateway functions or settings, wherein the different input includes at least one of providing different voice responses and pressing different buttons of the telephonic communication device, wherein the different input includes at least one of providing different voice responses and pressing different buttons of the telephonic communication device, receiving, by said VoIP service controller, one or more user inputs relating to one or more gateway functions or settings from said telephonic communication device in response to the one or more audio recordings, and processing, by said VoIP service controller, the one or more user inputs relating to the one or more gateway functions or settings to generate gateway configuration entries; receiving, by a gateway controller (processor), said gateway configuration entries from said VoIP service controller, and said gateway configuration entries are operable to change function features of said home wireless gateway; and parsing and applying said gateway configuration entries by said gateway controller to perform one or more of control, configuration, and diagnostic of said home wireless gateway based on the voice service process.
 and a database (Fig. 2, data repository 265) storing at least one of a registered phone number of a user associated with said home wireless gateway and a predetermined dial-in code for triggering the voice service process; (Metcalf: [0018] "the IAD MAC address, ANI, CallerID, or other IAD/VoIP telephone identifier may appear in a database in the network side of the speech service as belonging to the account of a particular user");
determining by said VoIP service controller whether a phone number associated with the telephonic communication device (handset) or a user input received from the telephonic communication device (CallerID, or other IAD/VoIP telephone identifier) matches the registered phone number of the user or a predetermined dial-in code for triggering the voice service process, by referring to the database; (Metcalf: [0018] "Specifically, the IAD MAC address, ANI, CallerID, or other IAD/VoIP telephone identifier may appear in a database in the network side of the speech service as belonging to the account of a particular user. By mapping or linking the IAD/VoIP telephone identifier to the account information, the speech service can recognize the user and activate the user account when he/she calls without requiring the user to login"),
in response to determining that the phone number associated with the telephonic communication device matches the registered phone number of the user or the user input matches the predetermined dial-in code,  (Metcalf: [0018] "the speech service can recognize the user and activate the user account when he/she calls without requiring the user to login [i.e. recognize the phone number of user]"),
transmitting, by said VoIP service controller, one or more audio recordings (audio prompts) to the telephonic communication device (telephone) that prompt the user for different input relating to different gateway functions or settings, wherein the different input includes at least one of providing different voice responses and pressing different buttons of the telephonic communication device, wherein the different input includes at least one of providing different voice responses (voice input) and pressing different buttons (keys) of the telephonic communication device, (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input. The user may alternatively configure the IAD 210 or VoIP telephone 225 by pressing keys on the analog telephone or VoIP telephone 225);
receiving, by said VoIP service controller, one or more user inputs relating to one or more gateway functions or settings from said telephonic communication device in response to the one or more audio recordings, (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input. The user may alternatively configure the IAD 210 or VoIP telephone 225 by pressing keys on the analog telephone or VoIP telephone 225);
and processing, by said VoIP service controller, the one or more user inputs relating to the one or more gateway functions or settings to generate gateway configuration entries; (Metcalf: [0017] "the IAD may be configured to automatically upload its unique identifier, with the user prompted to provide account information through a key pad or keyboard, for example. The configuration server then automatically downloads the more "specific" or operational configuration information which is specifically assigned to the given IAD, including a hotline number, and creates a network data record to link the IAD identifier (e.g., serial number) to the user's account", where [0007] "IADs and media gateways have similar functions");
receiving, by a gateway controller (processor), said gateway configuration entries from said VoIP service controller (EMTA), (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input") and [0007] "the exemplary embodiments are also dynamic, and are able to automatically and remotely alter or modify such IAD/VoIP telephone configurations for the provision of various speech service capabilities and features, such as speech recognition and various forms of smart dial tone"),
and said gateway configuration entries are operable to change function features of said home wireless gateway; (Metcalf:  [0007] "the exemplary embodiments are also dynamic, and are able to automatically and remotely alter or modify such IAD/VoIP telephone configurations for the provision of various speech service capabilities and features, such as speech recognition and various forms of smart dial tone"),
and parsing and applying said gateway configuration entries by said gateway controller to perform one or more of control, configuration, and diagnostic of said home wireless gateway based on the voice service process.  (Metcalf: [0029-0030] "if speech server 280, web server 290, or media gateway 260 is running at close to capacity or detects an error condition, one or more of these servers may direct configuration server 230 or IAD 210 to execute a new configuration download with a new hotline number to direct traffic to another location...voice packets from IAD 210 are routed through the Internet 250 to a media gateway 260, where they are assembled into an audio signal").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Helms to include the teachings of Metcalf in order to control a gateway controller via an audio prompt to a user, and input from the user via one or more keys, buttons or voice (Metcalf: [0017, 0029-0039).

Regarding Claim 11, The voice service interface method as recited by claim 10, the combination of Helms and Metcalf teaches wherein said telephonic communication device (telephone unit 222 or the Wi-Fi phone 224) is one of a telephone, mobile phone or mobile device including audible relays for communication. (Helms: [0055] "the CPE 106 may exchange digital telephone signals from the CMTS 156, 199 which are further exchanged with the telephone unit 222 or the Wi-Fi phone 224. The digital telephone signals may be IP-based such as Voice-over-IP (VoIP)").

Regarding Claim 12, The voice service interface method as recited by claim 10, the combination of Helms and Metcalf teaches wherein said E-MTA integrated within said home wireless gateway integrated within the gateway provides telephone service.  (Helms: [0086] "Connection to the digital phone service (a non-limiting example of which is Time Warner Cable VoIP) advantageously allows current VoIP customers to use the CPE 106 as a telephony gateway, with the CPE 106 also providing Embedded Multimedia Terminal Adapter (EMTA) functionality").

Regarding Claim 13, The voice service interface method as recited by claim 12, the combination of Helms and Metcalf teaches herein said E-MTA  is operable to convert analog voice data information from said telephonic communication device to digital media packets  (Helms: [0086] "digital phone customers are able to utilize the exemplary CPE 106 as a replacement for their current MTA/EMTA. By plugging traditional analog (e.g., POTS) phones into RJ-11 or comparable ports on the CPE 106, users/customers are able to place phone calls via digital telephone services (such as the aforementioned Time Warner Cable Digital Phone Service)", and [0125] "One embodiment of the CPE 106 includes an algorithm that can assemble 1364-byte (or other numbers of bytes) packets when sending real-time video services via user datagram protocol (UDP) in order to maximize physical layer effective throughput").

Claim 14, The voice service interface method as recited by claim 10, the combination of Helms and Metcalf teaches wherein said telephonic communication device (Helms: Fig. 2, Wi-Fi phone 224) is connected to said home wireless gateway (Helms: Fig. 2, CPE 106).

Regarding Claim 15, The voice service interface method as recited by claim 10, the combination of Helms and Metcalf teaches wherein said telephonic communication device is external to said home wireless gateway (IAD) (Metcalf [0027, Fig. 2] "The various IADs are illustrated as a stand-alone device (IAD 210A) which is then coupled to an analog telephone 205, or as is part of a VoIP telephone 225 (IAD 210B"), 
and is capable of dialing into said home wireless gateway through said VoIP service controller. (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input. The user may alternatively configure the IAD 210 or VoIP telephone 225 by pressing keys on the analog telephone or VoIP telephone 225).
The rational and motivation for adding this teaching of Metcalf is the same as for Claim 10.

Regarding Claim 16, Helms teaches One or more non-transitory computer readable media having instructions (Helms: [0162]) for enabling user control of a home wireless gateway through a voice service process, wherein the instructions when executed are operable to cause one or more processors (Helms: Fig. 5, 520) to perform  operations comprising: establishing a connection between a telephonic communication device of a user (telephone unit 222/Wi-Fi phone 224) and a voice over Internet Protocol (VoIP) service controller (CPE 106); (Helms: [0024] "The device [CPE] also acts as the shared internet (e.g., a world-wide series of interconnected computer networks using internet protocol, commonly referred to as the Internet) connection for all devices in the premises via a cable modem or other such interface, sharing personal and DVR content such as video, music and photos (and any associated metadata) throughout the premises, and providing both a wired and wireless network in the home. Telephony services utilizing e.g., embedded multimedia terminal adapter (eMTA) and/or Wi-Fi architectures may also be provided via the device; these services can make use of the network operator's indigenous voice over Internet protocol ( VoIP) or comparable telephony capability if desired");
wherein said VoIP service controller includes an embedded multimedia terminal adaptor (E-MTA) integrated within said home wireless gateway, (Helms: [0086] "Connection to the digital phone service (a non-limiting example of which is Time Warner Cable VoIP) advantageously allows current VoIP customers to use the CPE 106 as a telephony gateway, with the CPE 106 also providing Embedded Multimedia Terminal Adapter (EMTA) functionality"),
interfacing said VoIP service controller (client portion 504) with said telephonic communication device to receive a call; (Helms: [0055] "the CPE 106 may exchange digital telephone signals from the CMTS 156, 199 which are further exchanged with the telephone unit 222 or the Wi-Fi phone 224. The digital telephone signals may be IP-based such as Voice-over-IP (VoIP)");
wherein said gateway controller (Fig. 3, microprocessor 306) is integrated within said home wireless gateway (CPE 106), (Helms: [0064, Fig. 3] "FIG. 3 is a block diagram of one exemplary embodiment of the CPE 106 of FIG. 2...The microprocessor 306, storage unit 308, plain old telephone service (POTS)/public switched telephone network (PSTN) interface 314, and memory unit 310 are also coupled to the exemplary bus 312").
Helms does not explicitly teach and a database storing at least one of a registered phone number of a user associated with said home wireless gateway and a predetermined dial-in code for triggering the voice service process; determining by said VoIP service controller whether a phone number associated with the telephonic communication device matches the registered phone number of the user or a user input received from the telephonic communication device matches the predetermined dial-in code for triggering the voice service process, by referring to the database; in response to determining that the phone number associated with the telephonic communication device matches the registered phone number of the user or the user input matches the predetermined dial-in code: transmitting, by said VoIP service controller, one or more audio recordings to the telephonic communication device that prompt the user for different input relating to different gateway functions or settings, wherein the different input includes at least one of providing different voice responses and pressing different buttons of the telephonic communication device, receiving, by said VoIP service controller, one or more user inputs relating to one or more gateway functions or settings from said telephonic communication device in response to the one or more audio recordings, and processing, by said VoIP service controller, the one or more user inputs relating to the one or more gateway functions or settings to generate gateway configuration entries (network data record); receiving, by a gateway controller, said gateway configuration entries from said VoIP service controller, 
However, Metcalf does teach and a database (Fig. 2, data repository 265) storing at least one of a registered phone number of a user associated with said home wireless gateway and a predetermined dial-in code for triggering the voice service process; (Metcalf: [0018] "the IAD MAC address, ANI, CallerID, or other IAD/VoIP telephone identifier may appear in a database in the network side of the speech service as belonging to the account of a particular user"),
determining by said VoIP service controller whether a phone number associated with the telephonic communication device (handset) matches the registered phone number of the user or a user input received from the telephonic communication device (CallerID, or other IAD/VoIP telephone identifier) matches the predetermined dial-in code for triggering the voice service process, by referring to the database; (Metcalf: [0018] "Specifically, the IAD MAC address, ANI, CallerID, or other IAD/VoIP telephone identifier may appear in a database in the network side of the speech service as belonging to the account of a particular user. By mapping or linking the IAD/VoIP telephone identifier to the account information, the speech service can recognize the user and activate the user account when he/she calls without requiring the user to login"),
in response to determining that the phone number associated with the telephonic communication device matches the registered phone number of the user or the user input matches the predetermined dial-in code: (Metcalf: [0018] "the speech service can recognize the user and activate the user account when he/she calls without requiring the user to login [i.e. recognize the phone number of user]"),
transmitting, by said VoIP service controller, one or more audio recordings (audio prompts) to the telephonic communication device (telephone) that prompt the user for different input (keys) relating to different gateway functions or settings,  (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input. The user may alternatively configure the IAD 210 or VoIP telephone 225 by pressing keys on the analog telephone or VoIP telephone 225),
wherein the different input includes at least one of providing different voice responses (voice input) and pressing different buttons (keys) of the telephonic communication device, (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input. The user may alternatively configure the IAD 210 or VoIP telephone 225 by pressing keys on the analog telephone or VoIP telephone 225),
receiving, by said VoIP service controller, one or more user inputs relating to one or more gateway functions or settings from said telephonic communication device in response to the one or more audio recordings,  (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input. The user may alternatively configure the IAD 210 or VoIP telephone 225 by pressing keys on the analog telephone or VoIP telephone 225),
and processing, by said VoIP service controller, the one or more user inputs relating to the one or more gateway functions or settings to generate gateway configuration entries (network data record); (Metcalf: [0017] "the IAD may be configured to automatically upload its unique identifier, with the user prompted to provide account information through a key pad or keyboard, for example. The configuration server then automatically downloads the more "specific" or operational configuration information which is specifically assigned to the given IAD, including a hotline number, and creates a network data record to link the IAD identifier (e.g., serial number) to the user's account", where [0007] "IADs and media gateways have similar functions");
receiving, by a gateway controller (processor), said gateway configuration entries from said VoIP service controller (EMTA), (Metcalf: [0039] "The user may alternatively log onto the IAD using a telephone instead of a computer, in which case the IAD 210 (or VoIP telephone 225) may play audio prompts to the user and accept touch-tone or voice input") and [0007] "the exemplary embodiments are also dynamic, and are able to automatically and remotely alter or modify such IAD/VoIP telephone configurations for the provision of various speech service capabilities and features, such as speech recognition and various forms of smart dial tone"),
and said gateway configuration entries are operable to change function features of said home wireless gateway; (Metcalf:  [0007] "the exemplary embodiments are also dynamic, and are able to automatically and remotely alter or modify such IAD/VoIP telephone configurations for the provision of various speech service capabilities and features, such as speech recognition and various forms of smart dial tone");
and parsing and applying said gateway configuration entries by the said gateway controller to perform one or more of control, configuration, and diagnostic of said home wireless gateway based on the voice service process. (Metcalf: [0029-0030] "if speech server 280, web server 290, or media gateway 260 is running at close to capacity or detects an error condition, one or more of these servers may direct configuration server 230 or IAD 210 to execute a new configuration download with a new hotline number to direct traffic to another location...voice packets from IAD 210 are routed through the Internet 250 to a media gateway 260, where they are assembled into an audio signal").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Helms to include the teachings of Metcalf in order to control a gateway controller via an audio prompt to a user, and input from the user via one or more keys, buttons or voice (Metcalf: [0017, 0029-0039).

Regarding Claim 17, The non-transitory computer readable media as recited by claim 16, the combination of Helms and Metcalf teaches wherein said telephonic communication device (Wi-Fi phone 224) is one of a telephone, mobile phone or mobile device including audible relays for communication. (Helms: [0055] "the CPE 106 may exchange digital telephone signals from the CMTS 156, 199 which are further exchanged with the telephone unit 222 or the Wi-Fi phone 224. The digital telephone signals may be IP-based such as Voice-over-IP (VoIP)", and [0123] "The CPE 106 also is capable of transmitting/delivering a plurality of audio formats including e.g., MPEG-2 Audio, AC-3, AC-3+, AAC+, MP3, Real and WMA").

Claim 19, The non-transitory computer readable media as recited by claim 16, the combination of Helms and Metcalf teaches wherein said VoIP service controller comprises one of: a stand-alone VoIP application running remotely on a cloud server[[;]] or an embedded multimedia terminal adapter (MTA), which is integrated within the gateway and provides telephone service. (Helms: [0086] "Connection to the digital phone service (a non-limiting example of which is Time Warner Cable VoIP) advantageously allows current VoIP customers to use the CPE 106 as a telephony gateway, with the CPE 106 also providing Embedded Multimedia Terminal Adapter (EMTA) functionality").

Regarding Claim 20, The voice service interface method as recited by claim 12, the combination of Helms and Metcalf teaches wherein said E-MTA is operable to convert analog voice data information from said telephonic communication device to digital media packets.  (Helms: [0086] "digital phone customers are able to utilize the exemplary CPE 106 as a replacement for their current MTA/EMTA. By plugging traditional analog (e.g., POTS) phones into RJ-11 or comparable ports on the CPE 106, users/customers are able to place phone calls via digital telephone services (such as the aforementioned Time Warner Cable Digital Phone Service)", and [0125] "One embodiment of the CPE 106 includes an algorithm that can assemble 1364-byte (or other numbers of bytes) packets when sending real-time video services via user datagram protocol (UDP) in order to maximize physical layer effective throughput").

Claims 8 and 21-22 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Helms, et al. (hereafter Helms), US Patent Publication 2009/0248794 A1 in view of Metcalf, et al. (hereafter Metcalf) US Patent Publication 2006/0285535 A1, and in further view Pickett, et al. (hereafter 

Regarding Claim 8, The voice service interface apparatus as recited by claim 1, the combination of Helms and Metcalf does not explicitly teach wherein said function features of said home wireless gateway include home gateway device reboot, Wi-Fi enabling and disabling configurations, parental control enabling and disabling configurations, time set functionalities, and configurations of integrated devices.
However, Pickett does teach wherein said function features of said home wireless gateway include home gateway device reboot, parental control enabling and disabling configurations (access permissions), time set functionalities (date and time), and configurations of integrated devices (SNMP configuration).  (Pickett: [0272] "general administration functions may include or relate to: log off, diagnostics, help, chassis view (described in greater detail later), general settings, software versions (enabling a viewing of a registry of software modules and releases, etc., installed on the particular communication system 50), call detail report, restart /reboot, password administration, SNMP configuration, system backup/restore, disk array configuration, access permissions, SNMP alarms, software upgrade, date and time, etc.").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Helms and Metcalf to include the teachings of Picket in order for a user to change gateway functions such as reboot, enable/disable access permission, and date/time (Pickett: [0272]).
Although the combination of Helms, Metcalf, and Picket teach changing function features of the gateway, it does not explicitly teach said function features including...Wi-Fi enabling and disabling configurations.
 said function features including...Wi-Fi enabling and disabling configurations (Karia: [0122] The client user-interface provides the following functionality: [0139] Manual override to use cellular network instead of Wi-Fi network").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Helms, Metcalf, and Picket to include the teachings of Karia in order for a user to enable/disable Wi-Fi connection in a gateway (Karia: [0139]).

Regarding Claim 21, The non-transitory computer readable media as recited by claim 16, the combination of Helms and Metcalf does not explicitly teach wherein said function features of said home wireless gateway include home gateway device reboot, Wi-Fi enabling and disabling configurations, parental control enabling and disabling configurations, time set functionalities, and configurations of integrated devices.
However, Pickett does teach wherein said function features of said home wireless gateway include home gateway device reboot, parental control enabling and disabling configurations (access permissions), time set functionalities (date and time), and configurations of integrated devices (SNMP configuration).  (Pickett: [0272] "general administration functions may include or relate to: log off, diagnostics, help, chassis view (described in greater detail later), general settings, software versions (enabling a viewing of a registry of software modules and releases, etc., installed on the particular communication system 50), call detail report, restart /reboot, password administration, SNMP configuration, system backup/restore, disk array configuration, access permissions, SNMP alarms, software upgrade, date and time, etc.").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Helms and Metcalf to include the teachings of (Pickett: [0272]).
Although the combination of Helms, Metcalf, and Picket teach changing function features of the gateway, it does not explicitly teach said function features including...Wi-Fi enabling and disabling configurations.
However, Karia does teach said function features including...Wi-Fi enabling and disabling configurations (Karia: [0122] The client user-interface provides the following functionality: [0139] Manual override to use cellular network instead of Wi-Fi network").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Helms, Metcalf, and Picket to include the teachings of Karia in order for a user to enable/disable Wi-Fi connection in a gateway (Karia: [0139]).

Regarding Claim 22, The voice service interface apparatus as recited by claim 1, the combination of Helms and Metcalf does not explicitly teach wherein said function features of said home wireless gateway include home gateway device reboot, Wi-Fi enabling and disabling configurations, parental control enabling and disabling configurations, time set functionalities, and configurations of integrated devices.
However, Pickett does teach wherein said function features of said home wireless gateway include g home gateway device reboot, parental control enabling and disabling configurations (access permissions), time set functionalities (date and time), and configurations of integrated devices (SNMP configuration).  (Pickett: [0272] "general administration functions may include or relate to: log off, diagnostics, help, chassis view (described in greater detail later), general settings, software versions (enabling a viewing of a registry of software modules and releases, etc., installed on the particular communication system 50), call detail report, restart /reboot, password administration, SNMP configuration, system backup/restore, disk array configuration, access permissions, SNMP alarms, software upgrade, date and time, etc.").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Helms and Metcalf to include the teachings of Picket in order for a user to change gateway functions such as reboot, enable/disable access permission, and date/time (Pickett: [0272]).
Although the combination of Helms, Metcalf, and Picket teach changing function features of the gateway, it does not explicitly teach said function features including...Wi-Fi enabling and disabling configurations.
However, Karia does teach said function features including...Wi-Fi enabling and disabling configurations (Karia: [0122] The client user-interface provides the following functionality: [0139] Manual override to use cellular network instead of Wi-Fi network").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Helms, Metcalf, and Picket to include the teachings of Karia in order for a user to enable/disable Wi-Fi connection in a gateway (Karia: [0139]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416